         Case 1:19-cv-07666-LGS-SLC Document 75 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SCOTT CAWTHON,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 7666 (LGS) (SLC)

                                                               ORDER FOR STATUS REPORT
MGA ENTERTAINMENT,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The parties’ joint status letter dated July 13, 2020, represented that they were engaged

in settlement negotiations and requested an additional two weeks, until July 27, 2020 to finalize

the settlement papers and provide the Court with a further update. (ECF No. 72).

         To date, no status letter has been filed, and the parties are now ORDERED to submit a

joint status letter by August 7, 2020. If the parties have not reached a settlement agreement by

that time, the Court will determine whether to set a schedule for the remainder of discovery.



Dated:             New York, New York                       SO ORDERED
                   July 31, 2020
